



109 HR 4670 IH: Keep Lobbying Clean


U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4670

		IN THE HOUSE OF REPRESENTATIVES

		

			January 31, 2006

			Mr. Garrett of New

			 Jersey introduced the following bill; which was referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To impose additional restrictions on lobbying

		  activities.

	

	

		1.Short titleThis Act may be cited as the

			 Keep Lobbying Clean

			 Act.

		2.Prohibition on

			 lobbying activities by convicted felons

			(a)In

			 generalChapter 11 of title 18, United States Code, is amended by

			 inserting after section 219 the following:

				

					220.Prohibition on

				lobbying activities by convicted felons

						(a)ProhibitionAny

				person who has been convicted of a felony under Federal, State, or local law,

				and who engages in lobbying activities that would require registration with the

				Secretary of the Senate and the Clerk of the House of Representatives under

				section 4 of the Lobbying Disclosure Act of 1995 shall be punished as provided

				in section 216 of this title.

						(b)DefinitionIn

				this section, the term State means each of the several States,

				the District of Columbia, and any commonwealth, territory, or possession of the

				United

				States.

						.

			(b)Conforming

			 amendments

				(1)PenaltiesSection

			 216 of title 18, United States Code, is amended by striking or

			 209 each place it appears and inserting 209, or

			 220.

				(2)Table of

			 sectionsThe table of sections of chapter 11 of title 18, United

			 States Code, is amended by inserting after the item relating to section 119 the

			 following new item:

					

						

							220. Prohibition on lobbying activities by

				convicted

				felons.

						

						.

				

